Citation Nr: 1233278	
Decision Date: 09/25/12    Archive Date: 10/01/12	

DOCKET NO.  07-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of trauma (including head trauma), to include a "bump on the back of the head."

2.  Entitlement to service connection for osteoarthritis of the back and neck.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a decision of November 2009, the Board denied entitlement to service connection for the residuals of head trauma (claimed as a bump on the back of the head), as well as for arthritis of the back and neck.  In a November 2011 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2009 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a March 2011 Joint Motion for Remand.  The Veteran's case was subsequently remanded for additional development in November 2011.  The case is now, once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

Finally, for reasons which will become apparent, the issue of entitlement to service connection for the residuals of trauma (including head trauma), to include a "bump on the back of the head" is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

Osteoarthritis of the back and neck is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including a reported blow to the back of the head, laceration of the lower lip, and/or bruised ribs.


CONCLUSION OF LAW

Osteoarthritis of the back and neck was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in February and May 2006, and once again in November 2011, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge, service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129-30 (2000).  

The Veteran in this case seeks entitlement to service connection for osteoarthritis of the back and neck.  In pertinent part, it is contended that the Veteran's current back and neck pathology is the result of an unprovoked attack in service, at which time the Veteran sustained a bump on the back of his head, lacerations of the inside of his lower lip, and severe bruises to his ribs.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service or during the presumptive period, but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of osteoarthritis of the Veteran's back or neck.  While it is true that, in December 1951, while in service, the Veteran was struck with an unknown object by an unknown person or persons, sustaining a bump on the back of the head, lacerations of his inside lower lip, and severe bruising of his ribs, there is no indication that, at that time, or thereafter, the Veteran developed osteoarthritis of his back or neck.  In point of fact, as of the time of a service separation examination in May 1953, the Veteran's spine and musculoskeletal system were entirely within normal limits, and no pertinent diagnoses were noted.

The earliest clinical indication of any chronic pathology of the lumbar spine is revealed by VA records dated in March 1978, approximately 25 years following the Veteran's discharge from service, at which time there was noted the presence of osteoarthritis of the lumbar spine with degenerative disc syndrome.  Chronic pathology of the cervical spine was first noted no earlier than October 2003, more than 50 years following the Veteran's service discharge, at which time he received a diagnosis of degenerative disc disease of the cervical spine.  Significantly, degenerative disc disease (i.e., osteoarthritis) of the cervical spine was first noted no earlier than November 2003, once again, many years following the Veteran's discharge from service.  

The Board observes that, in a June 2008 addendum to a previous VA examination in March of that same year, a VA examiner noted that review of the Veteran's claims folder showed that the Veteran had arthritis on radiographic studies conducted in 1978.  Further noted was that the Veteran was "post laminectomy for spinal disease," with arthropathy of the cervical spine noted on radiographic studies in November of 2003.  

In a response to the question whether the Veteran had a lump on his head, the examiner noted that the Veteran had been assaulted on Christmas Eve of 1951.  Reportedly, at that time, he was struck on the back of the head.  According to the Veteran, at the time of that assault, he lost consciousness.  However, according to the examiner, there was no documentation of any loss of consciousness, only of the assault.  While at the time of the assault, there was noted a "lump on the back of the head," the Veteran's records contained no further documentation of any lumps on his head at any time.  

On physical examination, the Veteran exhibited a normal occiput of the head, with no evidence of any lumps or bumps.  Magnetic resonance imaging showed only widespread small vessel disease, with no evidence of any lumps or bumps, or anything suggesting trauma on the back of the head.  The pertinent diagnoses noted were degenerative disc/joint disease of the lumbosacral and cervical spines, with accompanying residuals.  In response to the question whether the Veteran's arthritis of the lumbosacral and cervical spines was the result of a "lump on the back of the head," the examiner indicated that the etiology of the aforementioned arthropathy of the upper and lower spine was in no way connected with a blow to the back of the head.  Further noted was that, while etiology of the degenerative processes was not known, a blow to the back of the head would not cause arthritis in either the cervical or lumbar spines.  

In response to the Board's request (via remand) for further information, an additional VA orthopedic examination was conducted in January 2012.  That examination involved a full review of the Veteran's claims folder.  

Noted at the time of examination was that the Veteran had been diagnosed radiographically with intervertebral disc syndrome of the lumbar spine, with X-rays taken in 2008 showing some narrowing at the level of the 4th and 5th lumbar vertebrae disc space, and accompanying osteophyte formation.  In the opinion of the examiner, given the lack of medical documentation, to include a review of the Veteran's claims folder showing no visits for low back pain, it was less likely than not the case that the Veteran's current back pain was a continuation of his back pain from the military.  

Regarding the Veteran's cervical spine pathology, it was noted that the Veteran had been diagnosed radiographically with intervertebral disc syndrome, characterized by significant disc space narrowing and accompanying osteophytes encroaching upon the neuroforamen bilaterally at the level of the 5th and 6th cervical vertebrae, as well as minimal osteophyte encroachment bilaterally at the level of the 3rd and 4th cervical vertebrae.  Reportedly, new radiographic studies showed evidence of cervical spine degenerative changes, as well as disc space narrowing at the level of the 5th through the 7th cervical vertebrae, with accompanying bilateral foramen narrowing.  According to the examiner, review of the Veteran's claims folder showed no evidence of any visits for neck pain.  Accordingly, given the lack of medical documentation, it was the opinion of the examiner that it was less likely than not that the Veteran's current neck pain was a continuation of his neck pain from the military.

The Board acknowledges that, in correspondence of September 2010, a private physician indicated that the Veteran suffered from arthritis of the neck which was "as likely as not" related to "the neck injury he sustained while in service."  However, that same physician was additionally of the opinion that the Veteran might have "increased pain in the neck and other joints due to his (nonservice-connected) lung cancer and chronic diseases."  Significantly, the opinion of the Veteran's private physician was clearly based on history provided by the Veteran, inasmuch as there is no evidence that, at the time of the rendering of the aforementioned opinion, the examiner had access to either the Veteran's claims folder or his service treatment records.  Nor was any rationale offered for the examiner's opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In contrast, the aforementioned VA opinion is highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for accessing the probative value of a medical opinion are the Veteran's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed his medical history, provided a well reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens, supra.  That opinion was to the effect that the Veteran's pathology of the lumbar and cervical spines was neither the result of nor in any way related to the reported inservice assault.  

In reaching its decision, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  As noted above, the Veteran has attributed his current pathology of the lumbar and cervical spines to a reported inservice assault.  However, the entire weight of the evidence is to the effect that the Veteran's current pathology, first persuasively documented many years following service discharge, is unrelated to that attack.  Under the circumstances, the Veteran's claim for service connection must be denied.  

The Board acknowledges the Veteran's testimony regarding the origin of his current disabilities of the lumbar and cervical spines.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his low back and neck disabilities to the aforementioned inservice assault.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current pathology of the lumbar and cervical spines (including osteoarthritis) with any incident or incidents of his period of active military service, including the December 1951 assault.  Accordingly, his claim for service connection must be denied.  


ORDER

Entitlement to service connection for arthritis of the back and neck is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for the residuals of trauma (including head trauma), to include a "bump on the back of the head."  In pertinent part, it is contended that, as a result of an unprovoked attack in December 1951, the Veteran sustained a bump on the back of his head, as well as lacerations of the inside of his lower lip, and severe bruises to his ribs, residuals of which he still suffers.  

In that regard, at the time of the aforementioned Joint Motion in March 2011, it was noted that, while in November 2009, the Board had denied entitlement to service connection for the residuals of head trauma, to include, specifically, a "bump on the back of the head," in reaching that determination, the Board failed to address all of the claimed residuals of the Veteran's head trauma during service, to include headaches and cognitive difficulties.  Moreover, in relying upon the findings of a March 2008 VA examination, the Board had limited its discussion to the fact that the Veteran reported that he was hospitalized for three months because he was "beaten," and been exposed to a grenade explosion 10 yards away in 1953, notwithstanding the fact that the examiner had concluded that the Veteran suffered from constant, diffuse headaches since 1953 secondary to contusion, as well as a (now) slightly slowed intellectual response."  

According to the Court, the Board erred in failing to obtain an adequate nexus opinion, in that the VA examiner did not address any medical evidence from the Veteran's period of service, and additionally failed to address pertinent postservice evidence, to include evidence that the Veteran had a history of cerebrovascular accident, suffering one or more "strokes," as well as hypertensive heart disease, and (uncontrolled) hypertension, which had been noted to cause the Veteran's headaches "to hurt more."  Finally, the examiner failed to provide a detailed opinion regarding whether the Veteran's headaches and cognitive difficulties were attributable to his head injury during service.  

In an attempt to remedy the aforementioned shortcomings, the Veteran was afforded an additional VA neurologic examination in January 2012.  However, a review of that examination's findings would appear to indicate that, once again, inadequate consideration was given not only to medical evidence from the Veteran's period of active military service, but also the aforementioned postservice evidence regarding the Veteran's cardiovascular status.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be forwarded to the same VA examiner who conducted the January 2012 neurologic examination, or to another appropriate VA examiner, should that examiner prove unavailable.  Following a review of the Veteran's entire claims folder (to include the aforementioned inservice and postservice medical evidence regarding the Veteran's cardiovascular status), the examiner should specifically identify all current pathology (including headaches and/or cognitive difficulties) which might reasonably constitute a residual of head injury.  For each such potential head injury residual identified, the examiner should additionally provide an opinion as to whether that disability is at least as likely as not related to the Veteran's military service, to include his inservice injuries to the head, lower lip, and ribs.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective action.

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for the residuals of trauma (including head trauma), to include a "bump on the back of the head."  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


